Citation Nr: 1016657	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUE

Whether a December 1955 Board of Veterans Appeals 
decision that denied service connection for hearing 
loss disability should be revised or reversed on the 
grounds of clear and unmistakable error. 


REPRESENTATION

Moving party represented by: Veterans of Foreign Wars 
of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The moving party is a Veteran who performed active 
military service from March 1952 to January 1954.

This appeal comes to the Board of Veterans' Appeals 
(Board) from a February 2007-issued rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, that determined that clear and 
unmistakable error (hereinafter referred to as CUE) had 
not been committed in a previous decision that denied 
service connection for a hearing loss disability 

The claims file has since been transferred to the 
Detroit RO.  

In July 2009, evidence was received with a waiver of 
the moving party's right to initial RO consideration.  
Thus, a remand will not be necessary for this 
procedural safeguard.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

During a July 2009 hearing, the moving party submitted 
evidence that he desires be considered as new and 
material evidence to reopen a claim for service 
connection for a bilateral hearing loss disability.  
This is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a December 1955 decision, the Board denied 
service connection for a bilateral hearing loss 
disability.  

2.  The Board's December 1955 decision was reasonably 
supported by the evidence then of record, and it is not 
shown that the applicable statutory and regulatory 
provisions existing at that time were either not 
considered or were misapplied.


CONCLUSION OF LAW

The December 1955 Board decision that denied 
entitlement to service connection for hearing loss 
disability does not contain CUE.  38 U.S.C.A. §§ 5109A, 
7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 
20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009) define VA's duty to 
assist a claimant in the development of a claim.  The 
United States Court of Appeals for Veterans Claims 
(Court) has held, however, that VA has no duty to 
notify and assist with respect to a claim of CUE in a 
Board decision.  Livesay v. Principi, 15 Vet. App. 165, 
179 (2001) (en banc).

VA granted service connection for hearing loss 
disability in September 1954.  Thereafter, VA 
notified the moving party of a proposal to sever 
service connection for hearing loss disability.  
VA then severed service connection, although 
documentation of the severance decision is missing 
from the claims file.  The moving party appealed 
the severance to the Board who, in a December 1955 
decision, upheld the severance of service 
connection for a hearing loss disability.  When 
the Board affirms a determination of the agency of 
original jurisdiction, such determination is 
subsumed by the Board's decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.  

In December 2005, the moving party claimed CUE in 
the prior severance of service connection for a 
hearing loss disability.  The RO processed the 
claim as one of CUE in a prior RO rating decision 
and in February 2007, denied the claim.  The 
moving party perfected an appeal of the issue and 
testified before the undersigned Veterans Law 
Judge in 2009.  

From testimony elicited during the July 2009 
hearing, it is apparent that the moving party 
moves for a finding of CUE in the December 1955 
Board decision that upheld the severance of 
service connection for a hearing loss disability.  

A motion for revision of a Board decision based on CUE 
must set forth clearly the alleged clear and 
unmistakable error, or errors, of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been 
manifestly different but for the alleged error.  
Nonspecific allegations of failure to follow 
regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions that 
fail to comply with these requirements shall be 
dismissed without prejudice to refile.  38 C.F.R. 
§ 20.1404(b) (2009).

CUE is defined as a very specific and rare kind of 
error of fact or law that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the error. 
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must 
be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).  To 
warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, 
would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of 
cannot be CUE.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's 
failure to fulfill the duty to assist.  (3) A 
disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  

Nor does CUE exist where an otherwise correct 
application of a statute or regulation has been changed 
subsequent to the Board decision challenged.  38 C.F.R. 
§ 20.1403(e) (effective January 13, 1999).  Prior to 
this January 1999 issuance, the Court defined CUE as an 
administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court has also held that a finding that there was 
such error "must be based on the record and the law 
that existed at the time of the prior . . . decision."  
Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered 
in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).

The mere misinterpretation of facts does not constitute 
CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would 
have manifestly changed the outcome at the time that it 
was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993). "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been 
manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. § 
5107(b) does not apply to a Board decision on a motion 
to revise a Board decision due to CUE.  38 C.F.R. 
§ 20.1411(a).

In his December 2005 claim of CUE, the moving party 
specifically alleged that previous denial decisions:

        ...DID NOT ACCORD APPROPRIATE WEIGHT TO THE 
EVIDENCE PROVIDED OR ACCESSIBLE IN THE APPLICATION 
OF THE FEDERAL VETERANS LAWS, RULES AND 
REGULATIONS EXISTING AT THE TIME OR AS EVOLVED 
DURING THE CLAIMS PROCESS.  

The moving party further alleged that a separation 
examination from the military department was 
inadequate.  He submitted additional evidence of a 
current hearing loss disability and copies of unit 
historical reports dated in the early 1950s.  In 
January 2008, the he submitted copies of letters dated 
in the latter 1950s.  In July 2009, he submitted 
additional evidence. 

As noted above, a claim of CUE cannot be based on a 
disagreement as to the weight of the evidence.  
Evidence of record at the time of the alleged erroneous 
decision cannot be reweighed later to find CUE.  
Moreover a claim of CUE based on an inadequate 
separation examination report cannot form the basis of 
a CUE claim.  While an examination report might lack 
thoroughness, this in itself does not show clearly and 
unmistakably that it is erroneous or that if the 
examiner had been more thorough, the results would have 
been manifestly different.  In other words, an 
incomplete record is not necessarily an incorrect 
record.  Thus, this portion of the CUE claim fails.

As noted above, since the December 1955 Board decision, 
the moving party has submitted additional items of 
evidence and he testified in July 2009 before the 
undersigned Veterans Law Judge that he served as a 
cannoneer in combat in Korea and provided other details 
of noise exposure during active service.  While this 
might be new and material to the underlying service 
connection claim, any evidence received after the 
December 1955 Board decision was issued cannot be used 
to establish CUE in that decision.  Only the evidence 
of record at that time may be used to establish that 
CUE was committed.  A finding of CUE "must be based on 
the record and the law that existed at the time of the 
prior . . . decision."  Russell, supra).  Thus, the 
moving party's recent submission of new evidence cannot 
form the basis of a CUE claim. 

Because the moving party's motion for CUE fails to show 
that the December 1955 Board decision was clearly and 
unmistakably erroneous, the motion for CUE is denied.


ORDER

The motion alleging CUE in a December 1955 Board 
decision is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


